Citation Nr: 1722282	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for degenerative disc and joint disease of the lumbosacral spine (low back disability), in excess of 10 percent from April 30, 2008, to November 8, 2015, and in excess of 20 percent from November 9, 2015.

2.  Entitlement to a total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from January 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The appellant filed a timely Notice of Disagreement (NOD), received in December 2009.  A Statement of the Case (SOC) was issued in April 2010.  A timely VA Form 9 was received in June 2010, on which a Board hearing by live videoconference was requested.  The request for a hearing was withdrawn per a June 2011 statement from the appellant's representative.  Supplemental Statements of the Case (SSOC) were issued in October 2010 and June 2011.  The Board remanded the case in May 2015 in order to afford the appellant with a VA examination with respect to his service-connected low back disability.  An SSOC was issued in November 2015.  The evaluation of the appellant's degenerative disc and joint disease of the lumbosacral spine was increased to 20 percent, effective November 9, 2015, in the November 2015 SSOC.  Although a higher disability rating was granted for the appellant's service-connected low back disability, the issue remained in appellate status, as the maximum schedular rating was not assigned for the entire period of the claim, nor did the appellant withdraw his appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board remanded the case again in May 2016.  The May 2016 Board remand directed the RO to (1) obtain a copy of any Social Security Administration (SSA) or state decision awarding disability benefits for the appellant, copies of all medical treatment records upon which any SSA disability benefit award was based, and a copy of any treatment or medical records associated with any subsequent disability determinations by SSA; and (2) provide the appellant with notice and development actions for the TDIU issue.

A review of the record shows that the Agency of Original Jurisdiction (AOJ) has substantially complied with all remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's service-connected degenerative disc and joint disease of the lumbosacral spine is manifested by complaints of pain, but no limitation of motion of the thoracolumbar spine, for the period April 30, 2008, to November 8, 2015.  His service-connected low back disability was not shown to be manifested by incapacitating episodes of intervertebral disc syndrome totaling at least two weeks in any 12-month period. 

2.  The appellant's service-connected degenerative disc and joint disease of the lumbosacral spine is manifested by complaints of pain with episodic flare-ups, as well as limitation of motion of the lumbar spine, including forward flexion most severely limited to 60 degrees, beginning November 9, 2015.  His service-connected low back disability is not shown to be manifested by incapacitating episodes of intervertebral disc syndrome totaling at least two weeks in any 12-month period. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbosacral spine, for the period April 30, 2008, to November 8, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for an initial rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine, beginning November 9, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

      B.  Increased Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

      C.  Musculoskeletal Disorders

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The Court has emphasized that a claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); 38 .F.R. § 4.25.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

		i.  Spinal Disorders

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71(a).

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past twelve months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 provides that if an intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation of that segment.


III.  Analysis

	A.  Evidence

The appellant was seen by the VA emergency department in June 2008, and again in July 2008, for his back pain.  The appellant reported an injury to his lower back in February 2008, a re-injury when bending down in June 2008, and that his pain made it difficult to perform activities of daily living.  The VA physician recommended bed rest for the next four to five days, or as symptoms allowed.

The appellant's reports of back pain are included in clinical notes, such as an August 2008 clinical note which records that the appellant described his pain as an eight on a scale of one to ten, and stated that his level of pain had not changed.

The appellant was afforded a contracted examination in November 2008.  The examiner diagnosed the appellant with degenerative disc and joint disease of the lumbosacral spine.  The appellant reported stiffness and constant, aching pain in the lower back and left leg.  Difficulty with prolonged standing on a hard surface such as cement and difficulty walking, running, or bending at the waist was also reported, although medication provided some relief.  The appellant reported that he was recommended bed rest by physicians in February and July 2008, for a total of three days each.  The appellant's thoracolumbar spine flexion was 0 to 90 degrees.  The appellant's extension was 0 to 30 degrees.  The appellant's right lateral flexion was 0 to 30 degrees.  The appellant's left lateral flexion was 0 to 30 degrees.  The appellant's right lateral rotation was 0 to 30 degrees.  The appellant's left lateral rotation was 0 to 30 degrees.  Further inspection of the spine revealed normal position of the head.  The spine was symmetrical in appearance and spinal motion.  The appellant's posture and gait were noted to be normal.  The appellant did not require any assistive device for ambulation.  The private physician noted that, upon examination, there was no evidence of radiation of pain, spasms, or tenderness.  The lumbar spine was not in any fixed position and there was no ankylosis.  The lumbar range of motion was noted to be normal.  After repetitive use, and on full range of motion, there was evidence of pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The major functional impact was noted to be pain.  There was no additional limitation in degrees noted.  Curvatures of the spine were within normal limits.  No intervertebral disc syndrome with nerve root involvement was noted on examination.  The appellant's lower extremities had normal motor and sensory function.  

The private examiner also reviewed the appellant's medical records.  The private physician noted that June 2008 lumbar spine radiographs revealed an impression of mild disc space narrowing at L4 and L5 with multilevel degenerative spondylosis.  The contracted examiner diagnosed the appellant with degenerative disc and joint disease of the lumbosacral spine and stated that the appellant had difficulty with prolonged standing, walking, lifting, or bending at the waist as a result of his disability.  X-rays were taken of the appellant's complete lumbosacral spine, which showed osteophytosis and possibly syndesmophytes.  Disc space narrowing was demonstrated at L3 and L4 disc space.  The remaining features were unremarkable.

The appellant was seen by a private specialist on multiple occasions in 2009.  The appellant reported that he had been placed on light duty at work due to the February 2008 injury, had been out of work since March 2009, and that he had to sleep in a recliner due to his back pain.  Examination revealed a normal lumbar curve.  The specialist opined that the appellant's discomfort was coming from a small synovial cyst at L5-S1 but did not believe an operation was necessary as the nerve root was not severely compromised.

The appellant's private and VA medical records consistently note that he reported back pain.  Per a May 2009 clinical note, the appellant rated his back pain as five on a scale of one to ten.  An October 2009 clinical note states that the appellant reported lower back and left leg pain that had caused his leg to give way at times, resulting in three falls in the previous two weeks.

The appellant was afforded a VA examination in November 2015.  The appellant's service treatment records and civilian medical records were reviewed.  The appellant was noted to have degenerative arthritis of the spine, degenerative disc disease, and radiculopathy.  The examiner noted that the appellant was currently unemployed but was currently receiving full Social Security Administration disability for his back and degenerative joint disease.  The appellant reported that his back had gotten "a lot worse" since his November 2008 examination.  The appellant reported that he was last seen for his back in the emergency department in May 2015, where he was given pain medicine and told to follow up with his primary care provider.  The appellant stated that his back had worsened in the last two months, specifically when walking straight.  He also reported weakness in the left leg that comes and goes.  The appellant described problems with muscle memory and stated that he falls quite a bit because he thinks his left foot is not as high as he thinks it is.  The appellant described a constant pain with weakness, stiffness, lack of endurance, and radiculopathy.  Flare-ups with increased pain were also reported.

Upon examination of the thoracolumbar spine, the appellant's forward flexion was noted to be 0 to 60 degrees.  Extension was 0 to 20 degrees.  Right lateral flexion was 0 to 25 degrees.  Left lateral flexion was 0 to 25 degrees.  Right lateral rotation was 0 to 25 degrees.  Left lateral rotation was 0 to 25 degrees.  The VA examiner stated that range of motion itself did not contribute to a functional loss.  The VA examiner stated that pain was noted on examination but it did not result in, or cause, functional loss.  Pain on each tested range of motion exhibited pain.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine, which was midline throughout thoracic and lumbar spine, bilateral paraspinous musculature, and the left sacroiliac joint.  The appellant was noted to be able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after three repetitions.  The appellant was not examined immediately after repetitive use over time and the VA examiner explained that the examination was neither medically consistent nor inconsistent with the appellant's statements describing functional loss with repetitive use over time.  The VA examiner stated that it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability since the examination was not performed following repeated use over a period of time.  The examination was not conducted during a flare-up and the VA examiner stated that the examination was neither medically consistent nor inconsistent with the appellant's statements describing functional loss during flare-ups.  The VA examiner also stated that it is impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups since the examination was not performed during a flare-up.  The appellant was noted to have guarding resulting in loss of normal lumbar curvature.  The appellant's localized tenderness did not result in abnormal gait or abnormal spine contour.  No muscle spasms were noted.  The appellant's straight leg raising test results were negative bilaterally.  The appellant was noted to have radiculopathy including moderate constant pain in the bilateral lower extremities and severe intermittent pain in the bilateral lower extremities.  The bilateral sciatic nerve roots were involved.  Both sides were noted to have mild radiculopathy.  There was no ankylosis of the spine.  The appellant did not have intervertebral disc syndrome of the thoracolumbar spine.  The appellant did not use any assistive devices as a normal mode of locomotion.  Arthritis was documented on imaging studies of the thoracolumbar spine.  The VA examiner opined that the appellant's thoracolumbar spine disability did not impact his ability to work.  The VA examiner noted that the appellant stated that his back disability causes pain and difficulty with feeding his dogs and prevents him from gardening, performing yard chores and maintenance, hunting, cutting firewood for the fireplace, personal vehicle maintenance, personal construction, and remodeling on his home.

A review of all of the appellant's VA and private medical records shows that he consistently reported pain throughout the period on appeal.  There is no evidence in the record of ankylosis during any portion of the period on appeal.


B.  Entitlement to an initial rating for degenerative disc and joint disease of the lumbosacral spine (low back disability), in excess of 10 percent from April 30, 2008, to November 9, 2015, and a rating in excess of 20 percent from November 9, 2015

In November 2008, the appellant's thoracolumbar spine flexion was measured to be 0 to 90 degrees.  The appellant's extension was 0 to 30 degrees.  The appellant's right lateral flexion was 0 to 30 degrees.  The appellant's left lateral flexion was 0 to 30 degrees.  The appellant's right lateral rotation was 0 to 30 degrees.  The appellant's left lateral rotation was 0 to 30 degrees.  The combined range of motion of the thoracolumbar spine was 240 degrees.  No additional limitation of motion in degrees was noted after repetitive use.

The appellant's thoracolumbar spine flexion was not 60 degrees or less, as required for a rating in excess of 10 percent.  The combined range of motion of the thoracolumbar spine was not 170 degrees or less, as required for a 20 percent rating.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Further, the examiner noted that there was no ankylosis.  The examiner observed that the spine was symmetrical in appearance and spinal motion and curvatures of the spine were within normal limits.  The appellant's posture and gait were noted to be normal.  

In November 2015, the appellant's forward flexion of the thoracolumbar spine was noted to be 0 to 60 degrees.  Extension was 0 to 20 degrees.  Right lateral flexion was 0 to 25 degrees.  Left lateral flexion was 0 to 25 degrees.  Right lateral rotation was 0 to 25 degrees.  Left lateral rotation was 0 to 25 degrees.  As required for a 20 percent evaluation, the appellant had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  A rating of 40 percent requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The appellant's disability does not meet either of these criteria.  Forward flexion in November 2015 was measured at 60 degrees.  The examiner noted that there was no ankylosis of the spine.  The appellant did not have intervertebral disc syndrome of the thoracolumbar spine. 

The medical examinations and voluminous VA and private clinical records consistently establish that the appellant retains motion in his spine throughout the period on appeal.  By definition, the fact that his spine manifests some range of motion is evidence of the absence of ankylosis.  Because forward flexion of the appellant's thoracolumbar spine is greater than 30 degrees for the entire period on appeal, and because he retains motion in his spine, a rating of 40 percent is not warranted for any period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5243 (although the appellant was noted to have degenerative arthritis in the November 2015 VA examination report, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved; thus the appellant's disability rating would not change).

Although the November 2008 and November 2015 examiners noted that the appellant did not have intervertebral disc syndrome, rating the appellant's thoracolumbar spine disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes would not result in a higher disability rating for any of the period on appeal.  As discussed above, the appellant reported that he was recommended bed rest by his personal private physician in February 2008 for three days, and the VA physician who treated the appellant in July 2008 recommended bed rest for four to five days, or as symptoms allowed.  However, as discussed above, incapacitating episodes with a total duration of at least one week but less than two weeks during the past twelve months warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Although it is unclear whether bed rest was simply recommended or actually prescribed, it does not change the outcome because the total number of days does not equal two weeks.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  Further, even one week of prescribed bed rest in twelve months warrants a 10 percent rating, which is the same rating as the appellant already has prior to November 9, 2015.  Incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months are required for a 20 percent rating to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record does not support a 20 percent rating based upon the appellant's reported instances of recommended bed rest in 2008.

As described above, Note 1 of the General Rating Formula instructs VA to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  Here, the evidence of record documents both right and left lower extremity radiculopathy for which service connection is already in effect and rated as 10 percent disabling for each extremity.  Thus, these associated objective neurologic abnormalities have been considered, the appellant is being compensated for them, and there is no appeal relating to the evaluation assigned at this time.  There is no evidence of additional associated neurologic abnormalities, to include bowel or bladder impairment warranting a separate compensable rating. 

The Board has also considered the appellant's assertions that his back disability has gotten progressively worse.  Even if the appellant experienced an increase in pain level or severity of symptom during the relevant period, the worsening of a disability does not automatically entitle a claimant to increased benefits.  Rather, the disability must increase in severity to a certain degree to warrant a higher rating.  Here, the evidence does not show that the service-connected back disability has met the criteria for an initial rating in excess of 10 percent at any time prior to November 9, 2015, nor has it shown that the service-connected back disability has met the criteria for a rating in excess of 20 percent on or after November 9, 2015.

The Board has also considered whether the schedular evaluations assigned are inadequate, thus requiring that the RO refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2016).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The discussion above reflects that the symptoms of the Veteran's low disability are fully contemplated by the applicable rating criteria.  The Board has considered the Veteran's reports of significant pain and the lay and clinical evidence of functional loss, but the general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40 4.45 (2016).  The difficulty the appellant reports with walking and standing (i.e., engaging in certain physical activities) are consequences of the symptom of pain and not separate symptoms.  As the criteria contemplate the symptoms, the Board need not consider whether the low back disability causes marked interference with employment or frequent hospitalization.  In any event, the record does not show, nor does the appellant contend that he has been frequently hospitalized for his disability.  Additionally, although the appellant is no longer working, the record shows that he is not unemployable due solely to his service-connected low back disability.  For example, at the November 2015 VA medical examination, the examiner concluded that the Veteran's low back disability prevented him from engaging in activities such as gardening, yard maintenance, construction and remodeling, it did not impact his ability to work.  Under these circumstances, referral for extraschedular consideration of the low back disability is not in order.


ORDER

Entitlement to an initial rating for degenerative disc and joint disease of the lumbosacral spine (low back disability), of 10 percent from April 30, 2008, to November 9, 2015, and a rating in excess of 20 percent from November 9, 2015, is denied.


REMAND

The appellant seeks a total rating based on individual unemployability due to service-connected disability, claiming that he is unable to work as a result of his service-connected disabilities.  Service connection is currently in effect for degenerative disc disease and degenerative joint disease of the lumbosacral spine, rated as 10 percent disabling from April 30, 2008, and 20 percent disabling from November 9, 2015; radiculopathy of the right lower extremity, rated as 10 percent disabling from September 14, 2010; radiculopathy of the left lower extremity, rated as 10 percent disabling from April 30, 2008; and nonspecific urethritis, rated as zero percent disabling from July 28, 1982.  His combined disability rating is 20 percent from April 30, 2008; 30 percent from September 14, 2010; and 40 percent from November 9, 2015.  

Although the appellant does not meet the schedular criteria for a total rating based on individual unemployability under 38 C.F.R. § 4.16(a) for any portion of the period on appeal, the record contains evidence suggesting that he may be entitled to an award of a total rating based on individual unemployability on an extraschedular basis.

For example, that evidence includes records from the Social Security Administration indicating that the appellant does not retain the functional capacity to perform any of his past relevant work as a security guard, corrections officer, or truck driver as a result of multiple disabilities, including his low back disability.  In addition, a July 2010 Functional Capacity Evaluation notes that the appellant was limited in many activities of daily living as a result of back and left leg pain that increases with standing/walking and trying to lie down.  The report noted that the appellant was terminated from his last job secondary to his inability to perform the essential functions of that job.  The examiner indicated that given his current physical condition and persisting pain, successful return to gainful employment may be precluded at this time.  

It is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding a total rating based on individual unemployability on an extraschedular basis in the first instance, but must ensure that the claim is referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Thus, the Board finds that a remand is required for such referral.  See 38 C.F.R. § 4.16(b).

In addition, the Board notes that in June 2016, the AOJ sent the appellant a letter asking him to complete and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  According to the June 2016 Supplemental Statement of the Case, the appellant failed to provide the requested information.  As a result, the record on appeal does not contain necessary information regarding the appellant's complete employment history and educational background.  The appellant is advised that ultimately, it is a claimant's responsibility to support a claim for VA benefits.  See 38 U.S.C.A. § 5107(a) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant a letter and advise him to submit a completed VA Form VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.

2. The AOJ should refer the appellant's claim to the Director, Compensation Service, for consideration of assignment of a total rating based on individual unemployability due to service-connected disability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).

3. After the development requested above is completed, the AOJ should readjudicate the claim, considering all the evidence of record.  If the determination remains adverse to the appellant, he and his representative should be furnished with a Supplemental Statement of the Case and an appropriate period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


